Citation Nr: 1647848	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent from May 14, 2012, for migraines.

3.  Entitlement to a rating in excess of 10 percent for traumatic brain injury.

4.  Entitlement to an effective date prior to May 14, 2012, for the grant of service connection for PTSD.

5.  Entitlement to an effective date prior to May 14, 2012, for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney

ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 2004 to January 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

When this case was before the Board in September 2015, the Board denied the appeal for a rating in excess of 50 percent for PTSD and an earlier effective date for a 50 percent rating for migraine headaches, and remanded the other issues on appeal.  The Veteran appealed the Board's denial of an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a joint motion of the parties to vacate the Board's denial of an increased rating for PTSD and to remand the matter to the Board for action consistent with the joint motion.    

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Medical records dated in September and October 2012 were associated with the record in November 2016.  These records demonstrate that the Veteran had filed a claim of entitlement to Social Security benefits which was on appeal.  The record does not reflect that either the adjudicatory documents for the denial of the benefit or the records upon which the denial was based have been requested.  Since records supportive of the Veteran's claims might be in the possession of the Social Security Administration, further development to obtain those records is in order.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992).

In September 2015, the Board remanded the claims of entitlement to increased ratings for migraines and traumatic brain injury as well as the claim for an earlier effective date for the grant of service connection for PTSD and the claim for a TDIU to the RO for the issuance of a statement of the case and to allow the Veteran to perfect these appeals.  To date, a statement of the case addressing those issues has not been issued.  This must be done.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Issue a statement of the case addressing the claims of entitlement to increased ratings for migraines and traumatic brain injury as well as the claim for an earlier effective date for the grant of service connection for PTSD and the claim for a TDIU prior to May 14, 2012.  The Veteran must be advised of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of the issues, the RO should ensure that all indicated development is completed before the issues are certified for appellate consideration.

2.  The RO should obtain from the Social Security Administration a copy of the decision or decisions addressing the Veteran's claim for Social Security disability benefits and of the records upon which the decision or decisions were based.  

3.  The RO also should undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the claim for a higher rating for PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

